Opinion filed May 25, 2017




                                      In The

        Eleventh Court of Appeals
                                   ___________

                             No. 11-16-00334-CR
                                   ___________

                GREGG FRANCIS GARDNER, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 18759B


                     MEMORANDUM OPINION
      Gregg Francis Gardner originally pleaded guilty to the second-degree felony
offense of online solicitation of a minor. See TEX. PENAL CODE ANN. § 33.021(c)
(West 2016). Pursuant to the terms of the plea agreement, the trial court convicted
Appellant, assessed his punishment, and placed him on community supervision. The
State subsequently filed a motion to revoke Appellant’s community supervision.
After a contested hearing on revocation, the trial court found several of the State’s
allegations to be true, revoked Appellant’s community supervision, and imposed the
original sentence of confinement for eight years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the reporter’s record and the clerk’s record. Counsel also advised Appellant of his
right to review the record and file a response to counsel’s brief. Appellant has not
filed a pro se response.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).      Following the procedures outlined in Anders and Schulman, we have




        1
         By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                      2
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


May 25, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3